Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.

Response to Amendment
2.	Claim 1, 13 and 14 have been amended as requested in the amendment filed on September 13, 2022. Following the amendment, claims 1, 13 and 14 are pending in the instant application.
3.	Claims 1, 13 and 14 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments have been fully considered but are not persuasive for reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 is indefinite as being directed to a method for detecting a biomarker and treating the human subject; however, the claim lacks a physical, objective and repeatable treatment step, thus making the subject matter ambiguous. Adding an active treatment step or deleting treatment from the claim preamble would obviate this ground of rejection. 
8.	Claims 13 and 14 are indefinite for being dependent from indefinite claim.


      Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claim 1 stands rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 11 of Paper mailed on December 13, 2021 and in section 5 of Paper mailed on April 14, 2022.  
The Declaration of Kazuhiko Uchida under 37 CFR 1.132 filed September 13, 2022 is sufficient to overcome the rejection of claims 13 and 14 and, partially, of claim 1. Specifically, the Declaration states that the mass spectrometry methods (2D-LC)-MALDI TOF-MS and LC-MS/MS, wherein the serum sample is an acid-treated sample or an unfiltered sample after acid-treatment, is a proprietary method developed by the Inventor/Applicant. Thus, using this method adds significantly more to the judicial exception recited within the claims and satisfies step 2B of the 101 Eligibility Guidelines. However, claim 1, as presented, specifically recites limitation “mass spectrometry, or immunoMS method”, while narrowing mass spectrometry to the two specific methods explained within the Declaration. Thus, the limitation “immunoMS method”, by broadest reasonable interpretation and consistent with the terminology of relevant art, encompasses any art recognized well-known MS method, and for that part the rejection under 101 stands.
Amending claim 1 to limit it to the use of two proprietary mass spectrometry methods would satisfy the patentability requirement of 35 U.S.C. 101.
	
Conclusion
10.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
November 8, 2022